
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 446
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Sensenbrenner
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Of inquiry requesting the President and
		  directing the Administrator of the Environmental Protection Agency and the
		  Director of the Office of Management and Budget to provide certain documents to
		  the House of Representatives relating to the Environmental Protection Agency’s
		  April proposed finding that greenhouse gas emissions are a danger to public
		  health and welfare.
	
	
		That the President is requested and the
			 Administrator of the Environmental Protection Agency and the Director of the
			 Office of Management and Budget are directed to furnish the House of
			 Representatives, not later than 14 days after the adoption of this resolution,
			 all documents, including telephone and electronic mail records, logs and
			 calendars, and records of internal discussions in the possession of the
			 Administrator of the Environmental Protection Agency or the Director of the
			 Office of Management and Budget, relating to the following:
			(1)The untitled, undated memo marked
			 Deliberative—Attorney Client Privilege, which begins The
			 NPRM fails to articulate the process by which the Administrator came to the
			 conclusion on p. 30.
			(2)Interagency comments or documents related
			 to the Environmental Protection Agency’s April proposed finding that greenhouse
			 gas emissions are a danger to public health and welfare.
			(3)Cost benefit or systematic risk analysis
			 related to the Environmental Protection Agency’s April proposed finding that
			 greenhouse gas emissions are a danger to public health and welfare.
			(4)Scientific
			 evidence or opinion that demonstrates health effects of greenhouse
			 gases.
			
